        CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 UPTIME SYSTEMS, LLC,
                                                         No. 20-1597 (JRT/ECW)
                                   Plaintiff,

 v.
                                                MEMORANDUM OPINION AND ORDER
                                                GRANTING DEFENDANT’S MOTION TO
                                                   REMAND AND MOTION FOR
 KENNARD LAW, P.C.,
                                                        ATTORNEY’S FEES
                                 Defendant.


       Steven M. Cerny, SANTI CERNY, PLLC, 222 South Ninth Street, Suite 1600,
       Minneapolis, MN 55402, for plaintiff.

       Michael J. Minenko, MINENKO LAW LLC, 2051 Killebrew Drive, Suite 611,
       Bloomington, MN 55425, for defendant.


       Plaintiff Uptime Systems, LLC (“Uptime”) filed a Motion to Remand to State Court

and Motion for Attorney’s Fees after Defendant Kennard Law removed this breach of

contract case from Minnesota state court, asserting diversity jurisdiction pursuant to 28

U.S.C. § 1332. Uptime argues that the case must be remanded to state court because

removal is untimely, and, even if it were timely, the Court lacks subject matter jurisdiction

since Uptime’s Complaint claimed damages less than the amount in controversy required

for diversity jurisdiction. Kennard Law asserts that its counterclaim damages, combined

with Uptime’s damages, exceed the amount in controversy and thus confer subject

matter jurisdiction on the Court. The Court finds that, irrespective of the amount in
        CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 2 of 10




controversy, removal was untimely and not subject to any exceptions. Accordingly, the

Court will grant the Motion to Remand.


                                      BACKGROUND

       Plaintiff Uptime is a Minnesota Limited Liability Corporation that provides

technology services, such as cloud storage, to law firms. (Notice of Removal ¶ 7, Ex. 1

(“Compl.”) ¶¶ 1, 6, July 17, 2020, Docket No. 1-1.) Defendant Kennard Law is a law firm

incorporated in Texas as a professional corporation, (Compl. ¶ 2), and was a customer of

Uptime’s services, (id. ¶ 8.) Kennard Law first entered into a contract for technology

services with Uptime in 2011, and entered updated contracts in 2013, 2014, and 2017.

(Id. ¶ 8–13; see also Notice of Removal ¶ 7, Ex. 4 (State Order Partial Summ. J. “State

Order”) at 7, July 17, 2020, Docket No. 1-3.)

       The contracts between Uptime and Kennard Law provided that Kennard Law was

responsible for removing data before its account was suspended, and that Uptime is not

responsible for data if an account is suspended or terminated. (See Compl. ¶ 13, Ex. D

(“Master Service Agreement”) at 40, July 17, 2020, Docket No. 1-1.) The contracts also

specified that any legal proceeding or dispute would be brought exclusively in state or

federal court in Hennepin County, Minnesota. (Master Service Agreement at 43.)

       Uptime alleges that after November 2018 Kennard Law stopped paying Uptime,

and Uptime sent Kennard Law multiple past due notices and notices of account

suspension. (Compl. ¶ 32, Ex. G at 52–72, July 17, 2020 Docket No. 1-1; State Order at 7–

                                            -2-
         CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 3 of 10




8.) On January 30, 2019, Uptime sent Kennard Law a notice that its account would be

terminated and all of its data would be irrevocably deleted on January 31, 2019, unless

Kennard requested in writing that its data be retained. (Compl. Ex. G. at 72; State Order

at 8.)

         Despite the contract terms and forum selection clause, Kennard Law filed an action

in Harris County, Texas on January 30, 2019, asking the Texas court to require Uptime to

continue storing its data. (State Order at 8; see also Notice of Removal ¶ 7, Ex. 3 (“Pl.

Mem. Supp. Summ. J.”) at 11, July 17, 2020, Docket No. 1-2.) The Texas court entered an

ex parte Temporary Restraining Order, and Uptime continued to store Kennard Law’s

data. (Pl. Mem. Supp. Summ. J. at 11.) Uptime then filed a Motion to Dismiss the Texas

proceeding, which the Texas court granted on September 18, 2019. (Id. at 11–12.)

         On February 6, 2019, Uptime filed a Complaint against Kennard Law in Minnesota

state court for (1) breach of contract based on Kennard Law’s failure to pay for Uptime’s

services since November 2018, and (2) unjust enrichment in the alternative to the breach

of contract claim, and separately for ongoing data storage costs from storing Kennard

Law’s data following the Texas court TRO. (Notice of Removal at 1, July 17, 2020, Docket

No. 1; State Order at 13.) Uptime pleaded damages of $45,787.82, exclusive of interest,

costs, and fees. (Pl. Mem. Supp. Summ. J. at 19–20.) The Minnesota Complaint was

served on Kennard Law on February 7, 2019. (State Order at 7.)




                                             -3-
          CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 4 of 10




          On February 28, 2019, Kennard Law filed a Motion to Dismiss the Minnesota state

court Complaint, arguing lack of personal jurisdiction. (State Order at 7; Notice of

Removal at 2.) The state court denied Kennard Law’s Motion to Dismiss on October 18,

2019 because Kennard Law had agreed, via the contract forum selection clause, to submit

to jurisdiction in Minnesota. (State Order at 7.) Kennard Law filed two Answers and

Counterclaims, the second of which alleged counterclaim damages of $1.5 million. (See

Decl. Steven M. Cerny (“Cerny Decl.”) ¶ 5, Aug. 14, 2020, Docket No. 13; Cerny Decl. ¶ 14,

Ex. 5, Aug. 14, 2020, Docket No. 13-5; 2nd Ans. & Countercl. ¶ 21, July 17, 2020, Docket

No. 4.)

          On February 28, 2020, Uptime filed a Motion for Summary Judgment in state court.

(Cerny Decl. ¶ 17, Ex. 8, July 17, 2020, Docket No. 13-8.) Then, on March 6, Uptime filed

a Motion for Sanctions and Default Judgment. (Cerny Decl. ¶ 18, Ex. 9, July 17, 2020,

Docket No. 13-9.) The state court granted Uptime’s motion on the breach of contract

claim on June 25, 2020, awarded Uptime $17,400 in damages, sua sponte dismissed

Kennard Law’s counterclaims, and deferred Uptime’s Motion for Sanctions. (State Order

at 6.)

          On July 15, 2020, Kennard Law removed the case to the District of Minnesota on

the basis of diversity jurisdiction, asserting an amount in controversy over $75,000, based

on the claims and counterclaims. (Notice of Removal at 1–2.) Uptime filed a Motion to

Remand to State Court and Motion for Attorney’s Fees on August 14, 2020. (Mot.


                                             -4-
        CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 5 of 10




Remand & Mot. Att’y Fees, Aug. 14, 2020, Docket No. 10.) Kennard Law filed a Motion to

Amend the Pleadings on August 31, 2020, (Mot. Amend Pleadings, Aug. 31, 2020, Docket

No. 26), which the Magistrate Judge stayed until after the Court issues its decision on

Uptime’s Motion to Remand, (Order, Oct. 14, 2020, Docket No. 50.)

       Uptime filed a Motion for Sanctions on November 20, 2020, (Mot. Sanctions, Nov.

11, 2020, Docket No. 52), which is currently pending before the Magistrate Judge.


                                       DISCUSSION


I.     STANDARD OF REVIEW

       A defendant may remove a civil action to federal court only if the action could have

been filed originally in federal court. See 28 U.S.C. § 1441(a)–(b); Gore v. Trans World

Airlines, 210 F.3d 944, 948 (8th Cir. 2000). Following removal, “[a] plaintiff may move to

remand the case if the district court lacks subject matter jurisdiction.” Junk v. Terminix

Intern. Co., 628 F.3d 439, 444 (8th Cir. 2010) (citing 28 U.S.C. § 1447(c)). The party

asserting federal jurisdiction bears the burden of demonstrating that removal was proper,

and “all doubts about federal jurisdiction must be resolved in favor of remand.” Cent.

Iowa Power Coop. v. Midwest Indep. Transmission Sys. Operator, Inc., 561 F.3d 904, 912

(8th Cir. 2009) (citation omitted).




                                            -5-
       CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 6 of 10




II.    ANALYSIS

       Kennard Law removed this case from Minnesota state court to the District of

Minnesota on grounds that it satisfies the requirements for federal diversity jurisdiction

under 28 U.S.C. § 1332, which requires an amount in controversy greater than $75,000

and complete diversity of citizenship among the litigants. 28 U.S.C. § 1332(a). The parties

do not dispute that there is complete diversity, since Uptime Systems is a Minnesota

limited liability corporation and Kennard Law is a Texas professional corporation with its

principle place of business in Texas. However, Uptime asserts that the Court lacks

jurisdiction because removal was untimely, the matter fails to meet the amount in

controversy requirement, and removal is otherwise defective.


       A.     Timeliness of Removal

      A defendant must file a notice of removal within 30 days of receiving a copy of the

initial pleading. 28 U.S.C. § 1446(b)(1). The defendant is generally barred from later-

asserting any ground for removal not attempted within the 30-day period. Dahl v. R.J.

Reynolds Tobacco Co., 478 F.3d 965, 968 (8th Cir. 2007). However, there is one exception

to the 30-day rule: a notice of removal may be filed within 30 days of receipt of an

amended pleading, motion, or order from which it may first be ascertained that the case

is or has become removable. 28 U.S.C. § 1446(b)(3). Yet, even under this exception, a

case cannot be removed based on diversity jurisdiction pursuant to 28 U.S.C. § 1332 more

than one year after the action begins, unless the plaintiff acted in bad faith to prevent

                                            -6-
         CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 7 of 10




removal. 28 U.S.C. § 1446(c)(1). The time limits imposed by § 1446 are strictly construed.

See Percell’s Inc. v. Cent. Tel. Co., 493 F. Supp. 156, 157 (D. Minn. 1980).

         Kennard Law did not file a Notice of Removal within 30 days of receipt of the

Complaint; Uptime served its state court Complaint on Kennard Law on February 7, 2019

and Kennard Law filed its Notice of Removal in this Court on July 15, 2020, over 17 months

later.    Because removal occurred 17 months after the state court proceedings

commenced, no exception to the 30-day rule can apply here, as there are no allegations

of bad faith conduct by Uptime. See 28 U.S.C. § 1446(c)(1). Thus, removal is untimely.

         Kennard Law argues that removal is timely despite being outside the one-year

window because Kennard Law sought to protect its interests in Texas state court first,

delaying this removal action. Kennard Law offers no legal justification for this theory.

Moreover, even if Kennard Law did identify some legal basis for the delay, the Texas case

was dismissed on September 18, 2019, about ten months before Kennard Law filed its

Notice of Removal, and Kennard Law is not pursuing an appeal or other relief from the

Texas court. Thus, there is no plausible factual basis for Kennard Law’s assertion that the

Texas court proceedings caused the 17 month delay in removal of the Minnesota court

proceedings to this Court.

         While the lack of federal subject matter jurisdiction may be raised at any time

before entry of judgment, see 28 U.S.C. § 1447(c) (“If at any time before final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be


                                             -7-
        CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 8 of 10




remanded.”), Congress has placed strict time limits on a party’s ability to remove the case

from state court to federal court, see Dahl, 478 F.3d at 969 (analyzing congressional intent

for interpretation of 28 U.S.C. § 1446(b)). Because removal is plainly untimely and not

subject to any exceptions, the Court lacks jurisdiction to consider the substance of the

case, and will remand the case to state court for further proceedings. However, the Court

retains jurisdiction over the pending sanctions motion. See Murphy v. Aurora Loan Servs.,

LLC, 859 F. Supp. 2d 1016, 1019 (D. Minn. 2012); accord Brady v. Hallmark Dev. Co., L.C.,

No. 04-40079, 2004 WL 729113, at *4–5 (S.D. Iowa Mar. 19, 2004) (remanding to state

court because notice of removal was untimely but retaining jurisdiction to resolve

pending motion for sanctions).


       B.     Attorney’s Fees and Costs

       Section 1447 provides that “[a]n order remanding the case may require payment

of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” 28 U.S.C. § 1447(c). The decision to award fees and costs as part of a remand

is discretionary. Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). A district court

“may award attorney’s fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.” Id. When deciding whether to award

fees and costs under § 1447(c), the Court “should recognize Congress’[s] desire to deter

removals intended to prolong litigation and impose costs on the opposing party, while




                                             -8-
        CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 9 of 10




not undermining Congress’[s] basic decision to afford defendants a right to remove as a

general matter, when the statutory criteria are satisfied.” Id. at 140.

       Uptime argues that it is entitled to fees and costs because Kennard Law removed

the case with the clear intent to cause delay and to avoid continued proceedings in state

court, including Uptime’s pending motion for sanctions, entry of default judgment, and

trial. The Court agrees that removal of this case lacks an objectively reasonable basis, as

it was blatantly untimely with strong indications of being a dilatory tactic. As such, the

Court will award Uptime reasonable attorney’s fees, to be determined based on

submission of an accounting by Uptime.


III.   KENNARD LAW’S MOTION TO AMEND

       Kennard Law filed a Motion to Amend its Answer/Counterclaims pursuant to Rule

15 on August 31, 2020, which the Magistrate Judge stayed pending resolution of the

Motion to Remand. Because the Court finds that removal was untimely, the Court will

deny the Motion to Amend as moot, since no amendment can overcome the deficiency.

See Hatridge v. Aetna Cas. & Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969) (“It is the situation

at the time of removal which is determinative.”). The Court also notes that Kennard Law’s

Motion to Amend does not comply with Local Rule 15.1(b) because the motion is not

accompanied by a properly redlined copy of the proposed amendments.




                                             -9-
      CASE 0:20-cv-01597-JRT-ECW Doc. 65 Filed 02/08/21 Page 10 of 10




                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. Plaintiff’s Motion to Remand [Docket No. 10] is GRANTED;

      2. Plaintiff’s Motion for Attorney’s Fees and Costs [Docket No. 10] is GRANTED;

      3. Plaintiff shall provide the Court with an accounting of its expenses and fees

         incurred due to this Motion within 14 days of entry of this order; and

      4. Defendant’s Motion to Amend [Docket No. 26] is DENIED as moot.


DATED: February 8, 2021                         _____                     ____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -10-
